DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to receiving identifying information from a rental applicant, verifying information about the rental applicant, receiving banking transactions of the rental applicant (e.g. bank statements), analyzing the received bank statement, and generating a probability value (e.g. score) that indicates the likelihood that the rental applicant will make rental payments, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim does not recite process being performed by a processing device, other than merely reciting that the method is computer-implemented. Therefore, under BRI, claimed invention recites transmitting a request from a secondary device (rental applicant device) to a primary device (Landlord or agent device) wherein, the request comprises receiving information related to a rental application, and the landlord or agent using the primary device, some other device, or, paper and pencil to perform mathematical calculations to generate a probability value (e.g. score) that indicates the likelihood that the rental applicant will make rental payments. 
SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract.
The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, receiving secondary device information from a primary device amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of primary device receiving information from a secondary device, and the user of the primary device (landlord or agent) performing mathematical calculations using the primary device, some other device, or, paper and pencil to perform mathematical calculations to generate a probability value (e.g. score) that indicates the likelihood that the rental applicant will make rental payments amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2 – 6, 8 and 10 – 14, and 16 – 17, these claims recite limitations that further define the same abstract idea of defining how the received data will be grouped (classified), and what parameters will be considered to perform mathematical calculations to generate a probability value (e.g. score) that indicates the likelihood that the rental applicant will make rental payments.
SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract.

As for dependent claims 9 – 10, claimed invention recite limitations that further define the same abstract idea of type of data. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.

As for dependent claim 15, this claim recite limitations that further define the same abstract idea of using an OCR device to make received document(s) as searchable document to enable the user to copy information from the OCR’d document and past it into a user entry filed on a user interface of their primary device or some other device which they are using to perform mathematical calculations. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 14 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Steinbarth US Publication 2020/0242689 in view of Logical Property Management published article “Can Landlord Check Bank Balances on a Rental Application?” hereinafter known as LPM.

Regarding claim 1, Steinbarth teaches system and method for submitting rental applications, as well as providing speedy and informed suggestions and decisions to both landlords and users (i.e., potential tenants) alike to enhance their experience (Steinbarth, 0008], comprising: 
receiving identification information from a real estate rental applicant (Steinbarth, submitting rental applications, as well as providing speedy and informed suggestions and decisions to both landlords and users (i.e., potential tenants) alike to enhance their experience) [Steinbarth, 0056]; 
performing a verification procedure for the real estate rental applicant based on the identification information (Steinbarth, verification process) [Steinbarth, 0093-0094, Fig. 8 and associated disclosure]; 
Steinbarth does not explicitly teach receiving account transaction information from a banking institution. However, Steinbarth teaches receiving consumer’s credit score for an institution like Transunion (Steinbarth, 0037). Logical Property Management (LPM) teaches that landlords want to rent to stable, reliable tenants, and often tenants are asked to prove their creditworthiness during their rental applicant. After receiving information, landlord now can make a decision whether or not you are a suitable tenant to lease his property to [LPM, page 1].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Steinbarth by adopting teachings of LPM to identify reliable tenants for the landlord.
Steinbarth in view of LPM teaches system and method further comprising:
receiving, from at least one banking institution, account transaction information for the real estate rental applicant comprising at least a plurality of transactions (LPM, Landlord can legally ask for any information that can confirm your capability to pay the rent. He can establish your financial strength by comparing your monthly income against your monthly payments. A landlord can also obtain credit report and copies of your bank statements with your consent) [LPN, page 1]; 
classifying the plurality of transactions according to a transaction type (Steinbarth, detail records of renter applicant may include one or more of tradeline summary, payment history for one or more accounts in the tradeline summary, credit inquiries, one or more credit accounts that are open and active including the bank/financial institutions that has issued the account (renter’s data is classified in to plurality of categories) [Steinbarth, 0106]; 
calculating a set of payment coefficients from data contained within the classified transactions (Steinbarth, an applicant's monthly income may be divided by this ratio to determine if they meet the required rent ratio. For example, if a landlord has set the rent at $1000/month and the applicant has provided an income of $3,600/month, this applicant would meet the requirement of being at or higher the predetermined rent ratio of 3 ($3600/$1000)) [Steinbarth, 0043]; and 
generating a payment probability value for the real estate rental applicant and from the set of coefficients (Steinbarth, the screening report may comprise one or more recommendations for the user, a credit score for the user, and past or current employers of the user; the report may include one or more of a credit score, score factors, late payment summary, and credit tradeline information. By way of non-limiting example, the credit and background report may further include one or more of an application acceptance/
denial recommendation with a listing of any additional conditions needed to be met prior to acceptance of the application) [Steinbarth, 0104, 0042].

Regarding claim 2, Steinbarth in view of LPM teaches system and method, wherein the set of coefficients comprises at least a payment coefficient, wherein the method further comprises: 
classifying a subset of the plurality of transactions as recurring debit payments; determining a set of payment due dates for recurring debit payments (Steinbarth, detail records of renter applicant may include one or more of tradeline summary, payment history for one or more accounts in the tradeline summary, credit inquiries, one or more credit accounts that are open and active including the bank/financial institutions that has issued the account (renter’s data is classified in to plurality of categories) [Steinbarth, 0106]; and 
identifying a set of actual payment dates for the debit charges, wherein calculating the payment coefficient is based on the recurring debit payments, the set of payment due dates, and the actual payment dates (Steinbarth, the report may include one or more of a credit score, score factors, late payment summary, and credit tradeline information) [Steinbarth, 0042].

Regarding claim 3, Steinbarth in view of LPM teaches system and method, wherein the set of coefficients comprises a deposit coefficient, wherein the method further comprises: 
classifying a subset of the plurality of transactions as deposit transactions; determining transaction dates for the deposit transactions (Steinbarth, detail records of renter applicant may include one or more of tradeline summary, payment history for one or more accounts in the tradeline summary, credit inquiries, one or more credit accounts that are open and active including the bank/financial institutions that has issued the account (renter’s data is classified in to plurality of categories) [Steinbarth, 0106]; and 
determining a monetary amount for each of the deposit transactions, wherein calculating the deposit coefficient is based on the classified deposit transactions, the transaction dates, and the monetary amount for each deposit transaction
    PNG
    media_image1.png
    234
    872
    media_image1.png
    Greyscale
  [LPM, page 8].

Regarding claim 4, Steinbarth in view of LPM teaches system and method, further comprising classifying a subset of the plurality of transactions as expense transactions;  classifying another subset of the plurality of transactions as deposit transactions; and calculating an expense-to-deposit coefficient from the expense transactions and the deposit transactions (Steinbarth, an applicant's monthly income may be divided by this ratio to determine if they meet the required rent ratio. For example, if a landlord has set the rent at $1000/month and the applicant has provided an income of $3,600/month, this applicant would meet the requirement of being at or higher the predetermined rent ratio of 3 ($3600/$1000). Also, it is old and known to one of ordinary skill in the art that Debt-to-Income ratio (aka, DTI) is often used in financing and leasing industry to determine eligibility of a borrower or renter) [Steinbarth, 0043].

Regarding claim 5, Steinbarth in view of LPM teaches system and method further comprising: 
identifying a set of nonsufficient fund occurrences from the account transaction information, wherein generating the payment probability value is further based on the nonsufficient fund occurrences
    PNG
    media_image1.png
    234
    872
    media_image1.png
    Greyscale
  [LPM, page 8](Also, it is old and know to one of ordinary skill in the art that an indication of NSF raises a flag that indicates that the applicant (user) may not be able to make additional recurring payments).

Regarding claims 6 – 7, Steinbarth in view of LPM teaches system and method further comprising calculating expense values, savings values, and deposit values for the real estate rental applicant and over a predefined period of time, wherein the predefined period of time comprises a week, a month, six months, a year, or a combination thereof (Steinbarth, an applicant's monthly income may be divided by this ratio to determine if they meet the required rent ratio. For example, if a landlord has set the rent at $1000/month and the applicant has provided an income of $3,600/month, this applicant would meet the requirement of being at or higher the predetermined rent ratio of 3 ($3600/$1000). Also, it is old and known to one of ordinary skill in the art that Debt-to-Income ratio (aka, DTI) is often used in financing and leasing industry to determine eligibility of a borrower or renter) [Steinbarth, 0043].

Regarding claim 8, Steinbarth in view of LPM teaches system and method further comprising calculating an on-time payment probability value for the real estate rental applicant based on the classified transactions, wherein the payment probability value is based at least in part on the on-time payment probability value
    PNG
    media_image1.png
    234
    872
    media_image1.png
    Greyscale
  [LPM, page 8](Also, it is old and know to one of ordinary skill in the art that an indication of NSF raises a flag that indicates that the applicant (user) may not be able to make additional recurring payments).

Regarding claim 9, Steinbarth in view of LPM teaches system and method, wherein the payment probability value comprises an ability-to-pay (ATP) value, wherein generating the ATP is further based on savings amounts, deposit amounts, and expense amounts for the real estate rental applicant
    PNG
    media_image1.png
    234
    872
    media_image1.png
    Greyscale
  [LPM, page 8](Also, it is old and know to one of ordinary skill in the art that an indication of NSF raises a flag that indicates that the applicant (user) may not be able to make additional recurring payments)..

Regarding claim 10, Steinbarth in view of LPM teaches system and method, wherein the payment probability value comprises a willingness-to-pay (WTP) value, wherein generating the WTP is further based on savings amounts, deposit amounts, and expense amounts for the real estate rental applicant, debit payments by the real estate rental applicant, debit payment debit due dates for the real estate rental applicant, or a combination thereof
    PNG
    media_image1.png
    234
    872
    media_image1.png
    Greyscale
  [LPM, page 8](Also, it is old and know to one of ordinary skill in the art that an indication of NSF raises a flag that indicates that the applicant (user) may not be able to make additional recurring payments).

Regarding claims 11-12, Steinbarth in view of LPM teaches system and method further comprising generating a recommendation for credit approval for the real estate rental application based on the payment probability value (Steinbarth, the screening report may comprise one or more recommendations for the user, a credit score for the user, and past or current employers of the user) [Steinbarth, 0104];
transmitting the recommendation for credit approval to a real estate leasing professional (Steinbarth, the screening report may comprise one or more recommendations for the user, a credit score for the user, and past or current employers of the user) [Steinbarth, 0104].

Regarding claim 13 – 14, Steinbarth in view of LPM teaches system and method further comprising displaying the payment probability value and other financial statistics of the real estate rental applicant to a real estate leasing professional (Steinbarth, the screening report may comprise one or more recommendations for the user, a credit score for the user, and past or current employers of the user) [Steinbarth, 0104, wherein the other financial statistics comprise the set of payment coefficients (Steinbarth, an applicant's monthly income may be divided by this ratio to determine if they meet the required rent ratio. For example, if a landlord has set the rent at $1000/month and the applicant has provided an income of $3,600/month, this applicant would meet the requirement of being at or higher the predetermined rent ratio of 3 ($3600/$1000). Also, it is old and known to one of ordinary skill in the art that Debt-to-Income ratio (aka, DTI) is often used in financing and leasing industry to determine eligibility of a borrower or renter) [Steinbarth, 0043].

Regarding claim 16, Steinbarth in view of LPM teaches system and method further comprising identifying a subset of the plurality of transactions contain same or similar characters; and determining a transaction type for the plurality of transaction from the same or similar characters (Steinbarth, detail records of renter applicant may include one or more of tradeline summary, payment history for one or more accounts in the tradeline summary, credit inquiries, one or more credit accounts that are open and active including the bank/financial institutions that has issued the account (renter’s data is classified in to plurality of categories) [Steinbarth, 0106].

Regarding claim 17, Steinbarth in view of LPM teaches system and method further comprising comparing characters contained in the account transaction information with a list of target transactions module characters, wherein classifying the plurality of transactions is based on the comparing (Steinbarth, detail records of renter applicant may include one or more of tradeline summary, payment history for one or more accounts in the tradeline summary, credit inquiries, one or more credit accounts that are open and active including the bank/financial institutions that has issued the account (renter’s data is classified in to plurality of categories; It is old and known to one of ordinary skill in the art that a set of words can be used to identify specific words in a data file) [Steinbarth, 0106].



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Steinbarth US Publication 2020/0242689 in view of Logical Property Management published article “Can Landlord Check Bank Balances on a Rental Application?” hereinafter known as LPM and Richard Marley published article “OCR Technology for businesses – Its applications and benefits”.

Regarding claim 15, Steinbarth in view of LPM does not explicitly teach using OCR to extract transactions from a document. However, Marley teaches that Optical Character Recognition (OCR) technology provides a business solution that automates data extraction from an image file or scanned document containing written or printed text. The extracted text is then converted into a machine-readable form that is further used for data collection, processing, and analysis [Marley, page 1].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Steinbarth in view of LPM by adopting teachings of Marley to extract text from an image file (e.g. bank statement) which can be further used for processing and analysis.
Steinbarth in view of LPM and Marley teaches system and method further comprising extracting the plurality of transactions from the account transaction information via a character recognition procedure (Optical Character Recognition (OCR) technology provides a business solution that automates data extraction from an image file or scanned document containing written or printed text. The extracted text is then converted into a machine-readable form that is further used for data collection, processing, and analysis) [Marley, page 1].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jain published article “Ultimate guide to deal with Text Data (using Python) for data scientists and engineers” teaches Bag of Words (BoW) refers to the representations of text which describes the presence of words within the text data. The intuitions behind this is that two similar text fields will contain similar kind of words … further, from the text alone we can learn something about the meaning of the document.
Information on RentSpree which teaches system and method for enabling a rental applicant to make a rental application online, and after receiving the payment and agreement from the rental applicant, RentSpree screens the rental applicant and provides the report to the landlord or the agent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


September 8, 2022